DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 21, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claims 1 and 7:  silicon 11% to 14% by wt.
	Claim 8: manganese 0.7% to 2.5% by wt.
	The closest prior art is the Popp reference.  The Popp reference fails to disclose all of the features of the amended independent claims.  Furthermore, attempting to modify the claims under an optimization of ranges standard is not applicable because the Applicant has provided sufficient evidence showing the criticality of the ranges for the claimed materials.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747